NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

In re: YAN SUI,                                 No. 17-60052

                Debtor.                         BAP Nos. 16-1252
                                                         16-1284
                                                         16-1310
YAN SUI; PEI-YU YANG,

                Appellants,                     MEMORANDUM*

 v.

RICHARD A. MARSHACK,

                Appellee.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Taylor, Kurtz, and Faris, Bankruptcy Judges, Presiding

                            Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Yan Sui and Pei-Yu Yang appeal pro se from a judgment of the Bankruptcy

Appellate Panel (“BAP”) affirming the bankruptcy court’s orders granting


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sanctions against appellants. We have jurisdiction under 28 U.S.C. § 158(d). We

review de novo decisions of the BAP and apply the same standard of review that

the BAP applied to the bankruptcy court’s ruling. Americredit Fin. Servs., Inc. v.

Penrod (In re Penrod), 611 F.3d 1158, 1160 (9th Cir. 2010). We affirm.

      The bankruptcy court did not abuse its discretion by imposing non-punitive

sanctions against appellants after finding them in civil contempt because the record

shows that appellants violated the bankruptcy court’s June 4, 2015 order, which

appellants unsuccessfully appealed to this court. See Kismet Acquisition, LLC v.

Diaz–Barba (In re Icenhower), 755 F.3d 1130, 1138-39 (9th Cir. 2014) (setting

forth standard of review and stating that a bankruptcy court may hold a party in

civil contempt if the party “violated a specific and definite order of the court”

(citation and internal quotation marks omitted)).

      Because appellants failed to provide the necessary transcripts, we are unable

to assess the validity of appellants’ challenges to the bankruptcy court’s findings of

fact and conclusions of law related to its order imposing sanctions under its

inherent authority. To the extent the record permits review, the bankruptcy court

did not abuse its discretion. See Price v. Lehtinen (In re Lehtinen), 564 F.3d 1052,

1058 (9th Cir. 2009) (inherent authority of bankruptcy court allows court to impose

sanctions and provide compensation for improper litigation tactics); see also Fed.

R. App. P. 10(b)(2) (“If the appellant intends to urge on appeal that a finding or


                                          2                                     17-60052
conclusion is unsupported by the evidence or is contrary to the evidence, the

appellant must include in the record a transcript of all evidence relevant to that

finding or conclusion.”); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th

Cir. 1991) (failure to comply with Fed. R. App. P. 10(b)(2) precludes meaningful

review).

      We reject as without merit appellants’ contentions that the bankruptcy court

violated appellants’ rights to due process and free speech.

      We do not consider arguments raised for the first time on appeal, or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellants’ request to incorporate briefing submitted in other appeals, set

forth in the opening brief, is denied. See 9th Cir. R. 28-1(b).

      AFFIRMED.




                                          3                                     17-60052